Exhibit 10.19
THE TJX COMPANIES, INC.
EXECUTIVE SAVINGS PLAN
Effective as of January 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
 
       
ARTICLE
       
 
       
PURPOSE; BACKGROUND
    1  
 
        PART A: 409A PLAN

 
       
ARTICLE 1. DEFINITIONS
    3  
 
       
1.1. “Account”
    3  
 
       
1.2. “Administrator”
    3  
 
       
1.3. “Basic Deferral Account”
    3  
 
       
1.4. “Bonus Deferral Account”
    3  
 
       
1.5. “Beneficiary”
    3  
 
       
1.6. “Change of Control”
    3  
 
       
1.7. “Company”
    3  
 
       
1.8. “Code”
    3  
 
       
1.9. “Director”
    3  
 
       
1.10. “Disability”
    3  
 
       
1.11. “Effective Date”
    3  
 
       
1.12. “Elective Deferral”
    3  
 
       
1.13. “Eligible Basic Compensation”
    4  
 
       
1.14. “Eligible Bonus”
    4  
 
       
1.15. “Eligible Deferrals”
    4  
 
       
1.16. “Eligible Individual”
    4  
 
       
1.17. “Employee”
    5  
 
       
1.18. “Employer”
    5  
 
       
1.19. “Employer Credit Account”
    5  
 
       
1.20. “ERISA”
    5  
 
       
1.21. “MIP (Corporate)”
    5  
 
       
1.22. “Participant”
    5  
 
       
1.23. “Performance Goal”
    5  
 
       
1.24. “Period of Participation”
    5  
 
       
1.25. “Plan”
    5  
 
         -i-


 



--------------------------------------------------------------------------------



 



              PAGE
 
       
1.26. “Plan Year”
    5  
 
       
1.27. “Separation from Service”
    5  
 
       
1.28. “Specified Employee”
    6  
 
       
1.29. “Unforeseeable Emergency”
    6  
 
       
ARTICLE 2. ELIGIBILITY AND PARTICIPATION
    7  
 
       
2.1. Eligibility to Participate
    7  
 
       
2.2. Termination of Eligibility
    7  
 
       
ARTICLE 3. CREDITS
    8  
 
       
3.1. Timing and Form of Compensation Deferrals.
    8  
 
       
3.2. Limit on Elective Deferrals
    9  
 
       
3.3. Employer Credits
    10  
 
       
3.4. Vesting of Employer Credit Accounts
    13  
 
       
ARTICLE 4. ADJUSTMENTS TO ACCOUNTS DEEMED INVESTMENTS
    15  
 
       
4.1. Deemed Investment Experience
    15  
 
       
4.2. Distributions and Withdrawals
    15  
 
       
4.3. Notional Investment of Accounts
    15  
 
       
4.4. Expenses
    16  
 
       
ARTICLE 5. ENTITLEMENT TO AND TIMING OF DISTRIBUTIONS
    17  
 
       
5.1. Timing of Distributions as a result of Separation from Service, Death.
    17  
 
       
5.2. Unforeseeable Emergency
    19  
 
       
ARTICLE 6. AMOUNT AND FORM OF DISTRIBUTIONS
    20  
 
       
6.1. Amount of Distributions.
    20  
 
       
6.2. Form of Payment.
    21  
 
       
6.3. Death Benefits
    22  
 
       
ARTICLE 7. BENEFICIARIES; PARTICIPANT DATA
    23  
 
       
7.1. Designation of Beneficiaries
    23  
 
       
7.2. Available Information; Missing Persons
    23  
 
       
ARTICLE 8. ADMINISTRATION
    24  
 
       
8.1. Administrative Authority
    24  
 
       
8.2. Litigation
    24  
 
         -ii-


 



--------------------------------------------------------------------------------



 



              PAGE
 
       
8.3. Claims Procedure
    24  
 
       
ARTICLE 9. AMENDMENT
    25  
 
       
9.1. Right to Amend
    25  
 
       
9.2. Amendments to Ensure Proper Characterization of Plan
    25  
 
       
ARTICLE 10. TERMINATION
    26  
 
       
10.1. Right of the Company to Terminate or Suspend Plan
    26  
 
       
10.2. Allocation and Distribution
    26  
 
       
ARTICLE 11. MISCELLANEOUS
    27  
 
       
11.1. Limitation on Liability of Employer
    27  
 
       
11.2. Construction
    27  
 
       
11.3. Taxes
    27  
 
       
11.4. Section 409A Transition Relief
    28  
 
       
11.5. Spendthrift Provision
    28  
 
       
EXHIBIT A: DEFINITION OF CHANGE OF CONTROL
    30  

PART B: GRANDFATHERED PLAN
 -iii-

 



--------------------------------------------------------------------------------



 



THE TJX COMPANIES, INC.
EXECUTIVE SAVINGS PLAN
PURPOSE; BACKGROUND
     The TJX Companies, Inc. Executive Savings Plan (the “Plan”) is intended to
provide a means whereby eligible employees and directors may defer compensation
that would otherwise be received on a current basis and the Employer may credit
certain additional amounts on a deferred basis for the benefit of participating
Employees. The Plan, as it applies to Employees, is intended to be an unfunded
“top-hat” plan under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan
consists of two parts: The TJX Companies, Inc. 409A Executive Savings Plan (the
“409A Plan”) and The TJX Companies, Inc. Executive Savings Plan as restated
effective October 1, 1998 and as in effect on October 3, 2004 (the
“Grandfathered Plan”). The effective date of this restated Plan is January 1,
2008.
     The 409A Plan is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and guidance
issued thereunder and shall be interpreted and administered in a manner
consistent with such requirements. For the avoidance of doubt, the terms of the
409A Plan shall apply to benefits accrued on or after January 1, 2005 and
benefits accrued but not vested as of December 31, 2004 under the Grandfathered
Plan. The terms of the 409A Plan are set forth as Part A below.
     All benefits accrued and vested as of December 31, 2004 and not materially
modified after October 3, 2004, plus notional earnings thereon (the
“Grandfathered Benefit Amount”) shall be grandfathered for purposes of Code
Section 409A and shall be governed by The TJX Companies, Inc. Executive Savings
Plan as it was in effect on October 3, 2004. The Grandfathered Plan is frozen as
of December 31, 2004. No additional benefit shall accrue after December 31, 2004
under the Grandfathered Plan (except, for the avoidance of doubt, the continued
deferral of any previously deferred Grandfathered Benefit Amounts) and no
individual not a Participant as of December 31, 2004 shall thereafter become a
Participant in the Grandfathered Plan. The Grandfathered Plan has not been
materially modified after October 3, 2004, and a copy of the Grandfathered Plan
as it was in effect immediately prior to the Effective Date is attached as
Part B. Part B memorializes the methodology for calculating, in accordance

 



--------------------------------------------------------------------------------



 



with applicable provisions of the Grandfathered Plan, the Grandfathered Benefit
Amount credited to each Participant under the Grandfathered Plan.

-2-



--------------------------------------------------------------------------------



 



PART A
THE TJX COMPANIES, INC. 409A EXECUTIVE SAVINGS PLAN
Article 1. Definitions
     1.1. “Account” means any or all, as the context requires, of a
Participant’s or Beneficiary’s Basic Deferral Account, Bonus Deferral Account
and/or Employer Credit Account.
     1.2. “Administrator” means the Executive Compensation Committee of the
Board of Directors of the Company. The Executive Compensation Committee may
delegate to one or more Employees, including a committee, such powers and
responsibilities hereunder as it deems appropriate, in which case the term
“Administrator” shall include the person or persons to whom such delegation has
been made, in each case during the continuation of and to the extent of such
delegation.
     1.3. “Basic Deferral Account” means the unfunded book-entry account
maintained by the Administrator to reflect that portion of a Participant’s
balance under the Plan which is attributable to his or her Elective Deferrals
attributable to deferred Eligible Basic Compensation.
     1.4. “Bonus Deferral Account” means the unfunded book-entry account
maintained by the Administrator to reflect that portion of a Participant’s
balance under the Plan which is attributable to his or her Elective Deferrals
attributable to deferred Eligible Bonuses.
     1.5. “Beneficiary” means a Participant’s beneficiary determined in
accordance with the provisions of Article 7.
     1.6. “Change of Control” means a Change of Control as defined in Exhibit A
hereto.
     1.7. “Company” means The TJX Companies, Inc.
     1.8. “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.
     1.9. “Director” means a member of the Board of Directors of the Company.
     1.10. “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, all within the meaning of
Section 409A.
     1.11. “Effective Date” means January 1, 2008.
     1.12. “Elective Deferral” is defined in Section 3.1.

-3-



--------------------------------------------------------------------------------



 



     1.13. “Eligible Basic Compensation” means, with respect to any Plan Year:
(i) the base salary payable by the Employer to an Employee Participant during
the Plan Year in respect of services performed during the Plan Year, determined
before reduction for deferrals under any qualified or nonqualified plan
(including, without limitation, the Plan); (ii) in the case of Directors, annual
retainers and/or meeting fees payable in the Plan Year in respect of services
performed during the Plan Year; and (iii) to the extent provided by the
Administrator, other cash compensation payable in the Plan Year in respect of
services performed during the Plan Year.
     1.14. “Eligible Bonus” means a cash bonus payable on or after January 1,
2009 pursuant to one or more of the Company’s annual and long-term incentive
bonus plans, subject to such exceptions as the Administrator may determine prior
to the deadline for any Elective Deferral that might be affected by such
determination.
     1.15. “Eligible Deferrals” means (a) in the case of any Participant who is
an Employee, who is a Vice President or higher, Elective Deferrals attributable
to Eligible Basic Compensation with respect to a Plan Year not in excess of ten
percent (10%) of the Participant’s Eligible Basic Compensation, and (b) in the
case of any Participant who is an Employee with a title of Assistant Vice
President or Buyer III, and any Participant who is an Employee with a title
below Assistant Vice President or Buyer III who previously held the title of
Assistant Vice President or Buyer III and has been selected by the Administrator
(in its sole discretion) for eligibility for Employer Credits under the Plan,
Elective Deferrals with respect to a Plan Year not in excess of five percent
(5%) of the Participant’s Eligible Basic Compensation. Notwithstanding the
preceding, in the case of any Participant who is a Director, any Participant who
is an Employee and who is eligible for Category A Key Employee Benefits or
Category B Key Employee Benefits under the Company’s Supplemental Executive
Retirement Plan, as from time to time in effect, and any Participant who is an
Employee with a title below Assistant Vice President or Buyer III who is
eligible to participate in the Plan but not described in subclause (b) above,
none of the Elective Deferrals deferred under the Plan shall constitute Eligible
Deferrals. For the avoidance of doubt, no Elective Deferral shall constitute an
Eligible Deferral to the extent it relates to remuneration other than Eligible
Basic Compensation.
     1.16. “Eligible Individual” means, for any Plan Year (or applicable portion
thereof) commencing on or after the Effective Date, an Employee or a Director
who is determined by the

-4-



--------------------------------------------------------------------------------



 



Administrator to be eligible to participate in the Plan consistent with the
intended purpose of the Plan as set forth in the “RECITALS” above.
     1.17. “Employee” means an employee of an Employer.
     1.18. “Employer” means The TJX Companies, Inc. and its subsidiaries.
     1.19. “Employer Credit Account” means the unfunded book-entry account
maintained by the Administrator to reflect that portion, if any, of a
Participant’s balance under the Plan which is attributable to Employer Credits
allocable to the Participant.
     1.20. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.21. “MIP (Corporate)” means the Management Incentive Plan award program
for a fiscal year of the Company as applied to Employees (other than those
subject to Section 162(m) of the Code) whose performance is measured by
corporate-level performance of the Company and its subsidiaries.
     1.22. “Participant” means any Eligible Individual who participates in the
Plan.
     1.23. “Performance Goal” means the performance goal applicable under the
Company’s Management Incentive Plan for corporate division associates with
respect to a fiscal year of the Company in which a Plan Year ends, or such other
performance goal as determined by the Administrator from time to time.
     1.24. “Period of Participation” means, with respect to any Participant, the
period commencing with the commencement of participation in the Plan and ending
on the earlier of (A) the date on which the Participant ceases to be employed by
the Employer or to serve as a Director, as the case may be, or (B) the date on
which the Participant’s Accounts have been completely distributed, withdrawn or
forfeited. For the avoidance of doubt, “Period of Participation” will commence
on the date that amounts are first credited to the Account of a Participant, and
can include periods before or after the Effective Date.
     1.25. “Plan” means The TJX Companies, Inc. Executive Savings Plan as set
forth herein and as the same may be amended from time to time.
     1.26. “Plan Year” means the calendar year.
     1.27. “Separation from Service” and correlative terms mean a “separation
from service” from the Employer, determined in accordance with Treas. Regs. §
1.409A-1(h). The Administrator may, but need not, elect in writing, subject to
the applicable limitations under

-5-



--------------------------------------------------------------------------------



 



Section 409A of the Code, any of the special elective rules prescribed in Treas.
Regs. § 1.409A-1(h) for purposes of determining whether a “separation from
service” has occurred. Any such written election shall be deemed part of the
Plan.
     1.28. “Specified Employee” means an individual determined by the
Administrator or its delegate to be a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code. The Administrator may, but need not, elect
in writing, subject to the applicable limitations under Section 409A of the
Code, any of the special elective rules prescribed in Treas. Regs. § 1.409A-1(i)
for purposes of determining “specified employee” status. Any such written
election shall be deemed part of the Plan.
     1.29. “Unforeseeable Emergency” shall mean an unforeseeable emergency as
defined in Section 409A(a)(2)(B)(ii) of the Code, including a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant ‘s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant ‘s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

-6-



--------------------------------------------------------------------------------



 



Article 2. Eligibility and Participation
     2.1. Eligibility to Participate. Each Employee or Director who is an
Eligible Individual may participate in the Plan.
     2.2. Termination of Eligibility. An individual shall cease to be eligible
to participate in the Plan when he or she is no longer an Eligible Individual
(whether by reason of a Separation from Service or by reason of a change in job
classification or otherwise) but shall again become eligible to participate if
he or she again becomes an Eligible Individual. No termination of eligibility
shall affect Elective Deferrals for which the applicable election deadline has
passed.

-7-



--------------------------------------------------------------------------------



 



Article 3. Credits
     3.1. Timing and Form of Compensation Deferrals.
     (a) In General. A Participant may elect to defer Eligible Basic
Compensation and Eligible Bonuses (any such deferral accomplished in accordance
with this Section 3.1, an “Elective Deferral”) by making a timely election in
accordance with this Section 3.1. Each such election shall become irrevocable
not later than the applicable election deadline. The applicable election
deadline for a deferral election is such deadline as the Administrator shall
establish, which deadline shall in no event be later than (except as provided at
Section 3.1(b) below) the following:
     (i) with respect to Eligible Basic Compensation or Eligible Bonuses other
than those described in subsection (ii) below, the last day of the calendar year
preceding the calendar year in which the services relating to the deferred
Eligible Basic Compensation or deferred Eligible Bonuses, as the case may be,
are to be performed; and
     (ii) with respect to an Eligible Bonus, if in the Administrator’s judgment
the Eligible Bonus will qualify under Section 409A as “performance-based
compensation” that has not yet become readily ascertainable, the date that is
six (6) months before the end of the performance period, but only if the
Participant has been in continuous employment with the Employer since the later
of the beginning of the performance period or the date the performance criteria
are established.
In order to participate in the Plan for any Plan Year, an Eligible Individual
must make an affirmative election pursuant to this Section 3.1(a) (or
Section 3.1(b), if applicable) in respect of such Plan Year by the applicable
election deadline for such Plan Year.
     (b) Special Election for Certain Newly Eligible Individuals.
Notwithstanding Section 3.1(a) above, an individual who first becomes an
Eligible Individual after the beginning of a calendar year by reason of (i) the
commencement of employment by the Company, (ii) the promotion to a position that
results in the individual becoming an Eligible Individual or (iii) an election
or appointment to the Board of Directors, may, if permitted by the
Administrator, become a Participant for the remainder of such calendar

-8-



--------------------------------------------------------------------------------



 



year by executing an irrevocable deferral election (on a form prescribed by the
Administrator) with respect to his or her Eligible Basic Compensation and
Eligible Bonuses in respect of services to be performed during the remainder of
the calendar year following such election, provided that such election is
submitted to the Administrator within thirty (30) days of the date that he or
she becomes an Eligible Individual. The amount that a Participant may defer
under this Section 3.1(b) with respect to Eligible Bonuses based on a specified
performance period may not exceed an amount equal to the total amount of the
Eligible Bonuses for the applicable performance period multiplied by the ratio
of the number of days remaining in the performance period after the effective
date of the election over the total number of days in the performance period
applicable to the Eligible Bonuses. An individual who already participates or is
eligible to participate in (including, except to the extent otherwise provided
in Section 1.409A-2(a)(7) of the Treasury Regulations, an individual who has any
entitlement, vested or unvested, to payments under) any other nonqualified
deferred compensation plan that would be required to be aggregated with the Plan
for purposes of Section 1.409A-1(c)(2) of the Treasury Regulations shall not be
treated as eligible for the mid-year election rules of this Section 3.1(b) with
respect to the Plan, even if he or she had never previously been eligible to
participate in the Plan itself.
     3.2. Limit on Elective Deferrals. With respect to an Employee, no more than
twenty percent (20%) of a Participant’s Eligible Basic Compensation for any pay
period may be deferred pursuant to an election under Section 3.1. A Director who
participates in the Plan may elect to defer up to one hundred percent (100%) of
his or her Eligible Basic Compensation. Subject to the foregoing, a
Participant’s deferral election in respect of Eligible Basic Compensation may
specify different deferral percentages for different pay periods. Up to one
hundred percent (100%) of a Participant’s Eligible Bonuses may be deferred
pursuant to an election under Section 3.1. The Administrator shall establish and
maintain a Basic Deferral Account and Bonus Deferral Account in the name of each
Participant to which shall be credited amounts equal to the Participant’s
Elective Deferrals attributable to deferred Eligible Basic Compensation and
deferred Eligible Bonuses, respectively, and which shall be further adjusted as
provided in Article 4 to reflect any withdrawals or distributions and any deemed
earnings, losses or other charges allocable to such Account. Elective Deferrals
shall be credited to a Participant’s Compensation

-9-



--------------------------------------------------------------------------------



 



Deferral Account or Bonus Deferral Account as soon as practicable following the
date the related Eligible Basic Compensation or Eligible Bonuses, as the case
may be, would have been payable absent deferral. A Participant shall at all
times be 100% vested in his or her Basic Deferral Account and Bonus Deferral
Account, subject to adjustment pursuant to Article 4.
     3.3. Employer Credits. The Administrator shall establish and maintain a
separate Employer Credit Account in the name of each Participant to which shall
be credited amounts equal to the Employer Credits, if any, allocable to the
Participant and which shall be further adjusted as provided in Article 4 to
reflect any withdrawals, distributions or forfeitures and any deemed earnings,
losses or other charges allocable to the Employer Credit Account. The Employer
Credits allocable to a Participant shall be determined as follows:
     (a) Non-Performance-Based Employer Credits. For each Plan Year, for each
Participant who is an Assistant Vice President, Buyer III or Vice President, or
who is a Senior Vice President or above under age fifty (50), the Administrator
shall credit to the Participant’s Employer Credit Account an amount equal to ten
percent (10%) of the Participant’s Eligible Deferrals for the Plan Year. Subject
to the following sentence, for each Plan Year, for each Participant who is:
(i) a Senior Vice President or above, and (ii) age fifty (50) or older, the
Administrator shall credit to the Participant’s Employer Credit Account an
amount equal to the following percentage of the Participant’s Eligible Deferrals
for the Plan Year, based on the Participant’s title as of the effective time of
such credit:

          Title   Percentage of Eligible Deferrals
Senior Executive Vice President, Division President and above
    25 %
Executive Vice President
    20 %
Senior Vice President
    15 %

     The maximum number of Plan Years in respect of which any Participant shall
be entitled to the enhanced matching credits set forth in the immediately
preceding sentence shall be fifteen (15). For each Plan Year after the fifteenth
Plan Year for which any Participant has received such matching credits, the
Administrator shall credit to the Participant’s Employer Credit Account an
amount equal to ten percent (10%) of the Participant’s Eligible Deferrals for
the Plan Year. The non-performance-based matching credits

-10-



--------------------------------------------------------------------------------



 



described in this subsection (a) shall be credited to the Participant’s Employer
Credit Account as of the same dates as the Eligible Deferrals to which such
matching credits relate and based on the age and title (to the extent
applicable) of the Participant as of such date.
     (b) Performance-Based Employer Credits at 90% or Greater of Performance
Goals.
     (i) In General. For each Plan Year ending within a fiscal year of the
Company for which corporate performance produces a payout at or above target
under MIP (Corporate) awards as determined by the Administrator, the
Administrator shall credit to the Employer Credit Account of each eligible
Participant with a title of Assistant Vice President or Buyer III or above an
amount (in addition to the credit described at Section 3.3(a) above) equal to
the following percentage of the Participant’s Eligible Deferrals for the Plan
Year, in each case based on the age and title (to the extent applicable) of the
Participant as of the date the Eligible Deferrals to which such matching credits
relate were credited pursuant to Section 3.2 above:

                                              Percentage of Eligible Deferrals  
          (based on MIP (Corporate) Performance             as a Percentage of
Target) Title   Age   90% MIP   100% MIP   125% MIP
Senior Executive Vice President, Division President and above
  50 or older     25 %     50 %     75 %
 
  Under 50     7.5 %     15 %     30 %
 
                               
Executive Vice President
  50 or older     15 %     30 %     50 %
 
  Under 50     7.5 %     15 %     30 %
 
                               
Senior Vice President
  50 or older     12.5 %     25 %     40 %
 
  Under 50     7.5 %     15 %     30 %
 
                               
Vice President
  50 or older     10 %     20 %     35 %
 
  Under 50     7.5 %     15 %     30 %
 
                               
Assistant Vice President or Buyer III
  50 or older     7.5 %     15 %     20 %
 
  Under 50     7.5 %     15 %     15 %

-11-



--------------------------------------------------------------------------------



 



The maximum number of Plan Years in respect of which any Participant with a
title of Assistant Vice President or Buyer III or above shall be entitled to an
enhanced matching credit pursuant to the immediately preceding sentence as a
result of having attained age 50 shall be fifteen (15). For each Plan Year after
the fifteenth Plan Year for which any Participant has received such enhanced
matching credits, the Administrator shall credit to the Participant’s Employer
Credit Account an amount equal to the percentage of the Participant’s Eligible
Deferrals for the Plan Year indicated in the table above for a Participant with
the same title as such individual and an age under 50.
     (ii) Pro-ration. If corporate performance produces a MIP (Corporate) payout
between ninety percent (90%) and one hundred percent (100%) of target, the
Employer Credit described in this Section 3.2(b) shall be an amount equal to:
(A) the percentage of the Participant’s Eligible Deferrals specified in the
table under subsection (i) above for achievement of ninety percent (90%) of MIP
(Corporate) target; plus (B) an additional amount equal to the Participant’s
Eligible Deferrals, multiplied by the product of (1) a number equal to the
difference between the percentage specified in such table above for achievement
of one hundred percent (100%) of MIP (Corporate) target over the percentage
specified for achievement of ninety percent (90%) of target, (2) the
percentage-point excess of MIP (Corporate) performance over ninety percent (90%)
of target, and (3) ten (10). For example, if corporate performance is such to
produce MIP (Corporate) payouts equal to ninety-five percent (95%) of target,
the performance-based Employer credit described in this Section 3.3(b) for a
Participant under age fifty (50) shall be equal to the Participant’s Eligible
Deferrals multiplied by 11.25% (7.5%, plus 7.5 (15 less 7.5), multiplied by 5%
(95% less 90%), multiplied by 10).
     If corporate performance produces a MIP (Corporate) payout between one
hundred percent (100%) and one hundred twenty-five percent (125%) of target, the
Employer Credit described in this Section 3.2(b) shall be an amount equal to:
(A) the percentage of the Participant’s Eligible Deferrals specified in the
table under subsection (i) above for achievement of one hundred percent (100%)
of

-12-



--------------------------------------------------------------------------------



 



MIP (Corporate) target; plus (B) an additional amount equal to the Participant’s
Eligible Deferrals, multiplied by the product of (1) a number equal to the
difference between the percentage specified in such table above for achievement
of one hundred twenty-five percent (125%) of MIP (Corporate) target over the
percentage specified for achievement of one hundred percent (100%) of target,
(2) the percentage-point excess of MIP (Corporate) performance over one hundred
percent (100%) of target, and (3) four (4). For example, if corporate
performance is such to produce MIP (Corporate) payouts equal to one hundred
twenty percent (120%) of target, the performance-based Employer credit described
in this Section 3.3(b) for a Participant under age fifty (50) with a title of
vice president or above shall be equal to the Participant’s Eligible Deferrals
multiplied by 27% (15%, plus 15 (30 less 15) multiplied by 20% (120% less 100%),
multiplied by 4).
     (iii) Timing of Performance-Based Employer Credits. The performance-based
Employer Credit described in this Section 3.3(b) shall be credited as soon as
practicable following the close of the fiscal year and only to the Employer
Credit Accounts of those Participants who were employed by the Employer on the
last day of such fiscal year.
     3.4. Vesting of Employer Credit Accounts. A Participant shall become vested
in the balance of his or her Employer Credit Account, subject to adjustment
pursuant to Article 4, in accordance with the following vesting schedule:

          Completed Period of Participation   Vested Percentage
Fewer than five years
    0 %
Five years or more, but fewer than ten years
    50 %
Ten or more years
    100 %

     Notwithstanding the foregoing, if a Participant who is 50% but not 100%
vested in his or her Employer Credit Account takes an in-service withdrawal
under Section 5.2, the Participant’s vested interest in his or her Employer
Credit Account as of any subsequent date prior to full vesting (the
“determination date”) shall be
1/2(AB+W) - W

-13-



--------------------------------------------------------------------------------



 



     where “AB” is the balance of the Employer Credit Account as of the
determination date and “W” is that portion of the withdrawal (or withdrawals, if
more than one) under Section 5.2 that was attributable to the Employer Credit
Account.
     In addition, a Participant will become immediately vested in his or her
Employer Credit Account, subject to adjustment pursuant to Article 4, upon
attainment by the Participant of age fifty-five (55), upon Separation from
Service by reason of Disability or death, or upon the earlier occurrence of a
Change of Control. For purposes of this Section 3.4 and for all other purposes
under the Plan, a Participant shall be deemed to have Separated from Service by
reason of Disability upon the earlier of the Participant’s termination of
employment or the expiration of the twenty-nine (29)-month period commencing
upon such Participant’s absence from work.

-14-



--------------------------------------------------------------------------------



 



Article 4. Adjustments to Accounts Deemed Investments
     4.1. Deemed Investment Experience. Each Account shall be adjusted on such
periodic basis and subject to such rules as the Administrator may prescribe to
reflect the investment performance of the notional investments in which the
Account is deemed invested pursuant to Section 4.3, including without limitation
any interest, dividends or other distributions deemed to have been received with
respect to such notional investments.
     4.2. Distributions and Withdrawals. As of the date of any distribution or
withdrawal hereunder, the Administrator shall reduce the affected Participant’s
Accounts to reflect such distribution or withdrawal. Any such adjustment shall
reduce ratably each affected Account’s share of each of the notional investments
in which the Account is deemed to be invested, except as the Administrator may
otherwise determine.
     4.3. Notional Investment of Accounts. The Administrator shall from time to
time specify one or more mutual funds or other investment alternatives that
shall be available as measures of notional investment return for Accounts under
the Plan (each such specified alternative, a “measuring investment option”).
Subject to such rules and limitations as the Administrator may from time to time
prescribe, each Participant shall have the right to have the balance of his or
her Accounts treated for all purposes of the Plan as having been notionally
invested in one or more measuring investment options and to change the notional
investment of his or her Accounts from time to time. The Administrator shall
have complete discretion at any time and from time to time to eliminate or add a
measuring investment option. The Administrator may designate one or more
measuring investment options as the default in which a Participant’s Accounts
shall be deemed to be invested to the extent the Participant does not
affirmatively, timely and properly provide other notional investment directions.
     Nothing in this Section 4.3 shall be construed as giving any Participant
the right to cause the Administrator, the Employer or any other person to
acquire or dispose of any investment, to set aside (in trust or otherwise) money
or property to meet the Employer’s obligations under the Plan, or in any other
way to fund the Employer’s obligations under the Plan. The sole function of the
notional investment provisions of this Section 4.3 is to provide a computational
mechanism for measuring the Employer’s unfunded contractual deferred
compensation obligation to Participants. Consistent with the foregoing, the
Employer may (although it shall

-15-



--------------------------------------------------------------------------------



 



not be obligated to do any of the following): (i) establish and fund a so-called
“rabbi” trust or similar trust or account to hold and invest amounts to help the
Employer meet its obligations under the Plan; and (ii) if it establishes and
funds such a trust or account, cause the trustee or other person holding the
assets in such trust or account to invest them in a manner that is consistent
with the notional investment directions of Participants under the Plan.
     Each reference in this Section 4.3 to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.
     4.4. Expenses. All expenses associated with the Plan shall be paid by the
Employer; but if a trust or account is established as described at Section 4.3
above, the Employer may provide that expenses associated with that trust or
account shall be paid out of the assets held therein.

-16-



--------------------------------------------------------------------------------



 



Article 5. Entitlement to and Timing of Distributions
     5.1. Timing of Distributions as a result of Separation from Service, Death.
     (a) Basic Deferral Account and Bonus Deferral Account. A Participant’s
Basic Deferral Account and Bonus Deferral Account will be distributed, in the
form and amount specified in Article 6, upon the earlier to occur of (i) the
date specified by the Participant pursuant to a distribution election made under
this Section 5.1, or (ii) the Participant’s Separation from Service for any
reason. When the Participant makes a deferral election in respect of Eligible
Basic Compensation for a Plan Year beginning on or after January 1, 2008 or
Eligible Bonuses payable on or after January 1, 2009 under Sections 3.1 and 3.2,
he or she shall also elect the time at which payment of the amounts credited to
the Basic Deferral Account and Bonus Deferral Account, respectively, established
in respect of such Plan Year shall commence. The earliest time a Participant may
elect to have payment commence in respect of any such amounts credited to the
Participant’s Basic Deferral Account or Bonus Deferral Account shall be January
1st of the second calendar year commencing after the date such amounts were
credited to such Accounts. A Participant may subsequently elect to change his or
her prior election of the date of commencement of payments from his or her Basic
Deferral Account or Bonus Deferral Account, as the case may be, but only if such
change (i) shall not take effect for at least twelve (12) months after the date
on which the subsequent election is made; (ii) is made at least twelve
(12) months prior to the date on which the first payment was scheduled to be
made (“prior election payment date”); and (iii) results in a new payment date
that is delayed by at least five (5) years, as measured from the prior election
payment date. Any such change of the time of commencement of payment shall be
made in the manner specified by the Administrator. In the absence of a timely
and proper election as to the time of distribution pursuant to this
Section 5.1(a) on a form acceptable to the Administrator, the Participant shall
be deemed to have elected distribution under this Section 5.1(a) upon Separation
from Service. Distribution of the Participant’s Basic Deferral Account and Bonus
Deferral Account shall be made (or commence, if installments have been properly
elected under Section 6.2(b)(ii) below) upon the date specified, or deemed to
have been specified, in this Section 5.1(a), subject to the last

-17-



--------------------------------------------------------------------------------



 



sentence of this Section 5.1 in the case of a Specified Employee. With respect
to amounts credited to a Participant’s Basic Deferral Account for Plan Years
commencing on or after January 1, 2005 and before January 1, 2008, the
Administrator may, in its sole discretion, provide an opportunity to elect
distribution upon a date specified by the Participant, to the extent that such
date occurs prior to the Participant’s Separation from Service, pursuant to an
election permitted under applicable transition relief rules promulgated by the
Internal Revenue Service under Section 409A of the Code. Any such election shall
be made, if at all, by the deadline and on the form prescribed by the
Administrator.
     (b) Employer Credit Account. A Participant’s vested Employer Credit Account
will be valued and paid in accordance with the provisions of Article 6 upon the
earliest to occur of (i) the Participant’s death, (ii) the Participant’s
Separation from Service by reason of Disability (as determined under
Section 3.4), or (iii) the later of (A) the Participant’s Separation from
Service for any reason, and (B) the Participant’s attainment of age 55;
provided, that if the Participant’s Separation from Service is for cause (as
determined by the Administrator), no portion of the Participant’s Employer
Credit Account shall be paid and the entirety of the Employer Credit Account
shall instead be immediately forfeited. Distribution of the Participant’s vested
Employer Credit Account shall be made (or commence, if installments have been
properly elected under Section 6.2(b)(ii) below) upon the date specified in
Section 5.1(b), subject to the last sentence of this Section 5.1 in the case of
a Specified Employee.
     Notwithstanding any provision of this Section 5.1 or any other provision of
the Plan to the contrary, in the case of a Participant who is an individual
determined by the Administrator or its delegate to be a Specified Employee,
payment of such Participant’s benefit as a result of a Separation from Service
(other than by reason of death) shall not commence until the date which is six
(6) months and one (1) day after the date of such Separation from Service or, if
earlier than the end of such period, the date of death of such Participant.
     Notwithstanding any provision of this Section 5.1 or any other provision of
the Plan to the contrary, the Company may delay distributions to any Participant
under the Plan to the extent permitted under Treas. Regs. §1.409A-2(b)(7)(i) to
the extent that the Company reasonably anticipates that if the distribution were
made at the time specified in Section 5.1(a) above, the

-18-



--------------------------------------------------------------------------------



 



Company’s deduction with respect to such distribution would not be permitted due
to the application of Section 162(m) of the Code, provided that the distribution
is made either during the Participant’s first taxable year in which the Company
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Section 162(m) of the Code or during the period beginning with
the date of the Participant’s Separation from Service (or such later date as
required under Treas. Regs. §1.409A-2(b)(7)(i)) and ending on the later of the
last day of the taxable year of the Company in which such date occurs or the
15th day of the third month following such date. For the avoidance of doubt, the
Participant shall have no election with respect to the timing of the payment
under this paragraph.
     5.2. Unforeseeable Emergency. In the event of an Unforeseeable Emergency,
the Participant may apply to the Administrator for the distribution of all or
any part of his or her vested Account. The Administrator shall consider the
circumstances of each case and shall have the right, in its sole discretion,
subject to compliance with Section 409A of the Code, to allow or disallow the
application in whole or in part. The Administrator shall have the right to
require such Participant to submit such documentation as it deems appropriate
for the purpose of determining the existence of an Unforeseeable Emergency, the
amount reasonably necessary to satisfy the emergency need, and other related
matters. Distributions under this Section 5.2 in connection with the occurrence
of an Unforeseeable Emergency shall be made as soon as practicable after the
Administrator’s determination under this Section 5.2, which shall be made in
accordance with the rules of Section 1.409A-3(i)(3) of the Treasury Regulations.

-19-



--------------------------------------------------------------------------------



 



Article 6. Amount and Form of Distributions
     6.1. Amount of Distributions.
     (a) Basic Deferral Account. The amount distributable to the Participant
under Section 5.1(a) in respect of his or her Basic Deferral Account shall be
the balance of the Participant’s Basic Deferral Account determined as of the
date of distribution, unless a timely installment election has been submitted
pursuant to Section 6.2 below in which case the amount of each installment shall
be calculated in accordance with Section 6.2 below.
     (b) Bonus Deferral Account. The amount distributable to the Participant
under Section 5.1(a) in respect of his or her Bonus Deferral Account shall be
the balance of the Participant’s Bonus Deferral Account determined as of the
date of distribution, unless a timely installment election has been submitted
pursuant to Section 6.2 below in which case the amount of each installment shall
be calculated in accordance with Section 6.2 below.
     (c) Employer Credit Account. The amount distributable to the Participant
under Section 5.1(b) in respect of his or her Employer Credit Account shall be
the balance of the Participant’s Employer Credit Account determined as of the
date of distribution, unless a timely installment election has been submitted
pursuant to Section 6.2 below in which case the amount of each installment shall
be calculated in accordance with Section 6.2 below.
     (d) Distributions upon Unforeseeable Emergency. The amount of a
distribution to the Participant under Section 5.2 shall be determined by the
Administrator, provided that in no event shall the aggregate amount of any
distribution under Section 5.2 exceed the lesser of the vested portion of the
Participant’s Account or the amount determined by the Administrator to be
necessary to alleviate the Participant’s Unforeseeable Emergency (including any
taxes or penalties reasonably anticipated to result from the distribution) and
which is not reasonably available from other resources of the Participant. A
withdrawal under Section 5.2 shall be allocated between the Participant’s Basic
Deferral Account, Bonus Deferral Account and the vested portion of

-20-



--------------------------------------------------------------------------------



 



the Participant’s Employer Credit Account pro rata based on the balance credited
to the vested portion of each such Account immediately prior to the hardship
distribution.
6.2. Form of Payment.
     (a) Cash Payment. All payments under the Plan shall be made in cash.
     (b) Lump sums; installments.
     (i) Except as provided at (ii) immediately below, all distributions under
the Plan shall be made in the form of a lump sum payment.
     (ii) A Participant who Separates from Service (other than by reason of
death or for cause (as determined by the Administrator)) upon or after attaining
age 55 may elect, in accordance with this Section 6.2(b)(ii), to have amounts
distributable under Section 6.1 paid either as a lump sum or in annual
installments over a period of not more than ten years. In the absence of a
proper advance election to have such amounts paid in installments, amounts
distributable under Section 6.1 shall be paid as a lump sum. With respect to
amounts deferred for any Plan Year beginning on or after January 1, 2005 and
prior to January 1, 2009, any election by a Participant to have amounts
distributable under Section 6.1 paid in installments (an “installment election”)
must be delivered to the Administrator, in a form acceptable to the
Administrator, not later than the earlier of the date prescribed by the
Administrator or the latest date permissible under transition relief promulgated
by the Internal Revenue Service under Section 409A. With respect to amounts
deferred for any Plan Year beginning on or after January 1, 2009, any election
by a Participant to have amounts distributable under Section 6.1 paid in
installments (an “installment election”) must be delivered to the Administrator,
in a form acceptable to the Administrator, not later than the “applicable
election deadline” for such Plan Year (as defined in Section 3.1). A Participant
may subsequently elect to change his or her prior election to have amounts
distributable under Section 6.1 paid in a lump sum or in annual installments, as
the case may be, but only if such change (i) shall not take effect for at least
twelve (12) months after the date on which the subsequent election is made;
(ii) is made at least twelve (12) months prior to the date on which the first
payment was scheduled to be made (“prior election payment date”); and (iii)

-21-



--------------------------------------------------------------------------------



 



results in a new payment date that is delayed by at least five (5) years, as
measured from the prior election payment date. Any such change of the time of
commencement of payment shall be made in the manner specified by the
Administrator.
     (iii) Where an Account is payable in installments, the amount of each
installment shall be determined by dividing the vested portion of the Account
(as adjusted through the date of such installment distribution) by the number of
installments remaining to be paid. The Administrator may, in its sole
discretion, require that, at the time payment of a Participant’s Account for
which an installment election is made is scheduled to commence under Article 5,
the total balance in all such Participant’s Accounts must exceed, together with
any other amounts payable to a Participant pursuant to any other nonqualified
deferred compensation plan of the Company (and all other all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Treas. Regs. § 1.409A-1(h)(3)) that is an
account balance plan described in Treas. Regs. § 1.409A-1(c)(2)(i)(A) or §
1.409A-1(c)(2)(i)(B), the dollar amount in effect under Code section
402(g)(1)(B). For the avoidance of doubt, any installments payable hereunder
shall be treated as a single payment pursuant to Treas. Regs. §
1.409A-2(b)(2)(iii).
     (c) Employer’s Obligation. All payments under the Plan not made from a
trust or account described in Section 4.3 above shall be made by the Employer.
     6.3. Death Benefits. Notwithstanding any other provision of the Plan, if a
Participant dies before distribution of his or her Account has occurred or (if
payable in installments) has been completed, the entire value of the
Participant’s vested Account shall be paid, as soon as practicable following the
Participant’s death, in a lump sum to the Participant’s Beneficiary or
Beneficiaries.

-22-



--------------------------------------------------------------------------------



 



Article 7. Beneficiaries; Participant Data
     7.1. Designation of Beneficiaries. Subject to such rules and limitations as
the Administrator may prescribe, each Participant from time to time may
designate one or more persons (including a trust) to receive benefits payable
with respect to the Participant under the Plan upon or after the Participant’s
death, and may change such designation at any time. Each designation will revoke
all prior designations by the same Participant, shall be in a form prescribed by
the Administrator, and will be effective only when filed in writing with the
Administrator during the Participant’s lifetime.
     In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary there is no living Beneficiary validly
named by the Participant, the Administrator shall cause such benefit to be paid
to the Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Administrator may rely conclusively upon
information supplied by the Participant’s personal representative, executor or
administrator.
     7.2. Available Information; Missing Persons. Any communication, statement
or notice addressed to a Participant or to a Beneficiary at his or her last post
office address as shown on the Administrator’s records shall be binding on the
Participant or Beneficiary for all purposes of the Plan. A benefit shall be
deemed forfeited if, after diligent effort, the Administrator is unable to
locate the Participant or Beneficiary to whom payment is due; provided, however,
that the Administrator shall have the authority (but not the obligation) to
reinstate such benefit upon the later discovery of a proper payee for such
benefit, but solely to the extent permitted under Section 409A. Mailing of a
notice in writing, by certified or registered mail, to the last known address of
the Participant and the Beneficiaries (if the addresses of such Beneficiaries
are known to the Administrator) shall be considered a diligent effort for this
purpose. The Administrator shall not be obliged to search for any Participant or
Beneficiary beyond the sending of a registered letter to such last known
address. If a benefit payable to an un-located Participant or Beneficiary is
subject to escheat pursuant to applicable state law, neither the Administrator,
the Company, nor the Employer shall be liable to any person for any payment made
in accordance with such law.

-23-



--------------------------------------------------------------------------------



 



Article 8. Administration
     8.1. Administrative Authority. Except as otherwise specifically provided
herein, the Plan shall be administered by the Administrator. The Administrator
shall have full discretionary authority to construe and administer the terms of
the Plan and its actions under the Plan shall be binding on all persons. Without
limiting the foregoing, the Administrator shall have full discretionary
authority, consistent with the requirements of Section 409A of the Code, to:
     (a) Resolve and determine all disputes or questions arising under the Plan,
and to remedy any ambiguities, inconsistencies or omissions in the Plan.
     (b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.
     (c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.
     (d) Make determinations with respect to the eligibility of any person to
participate in the Plan or derive benefits hereunder and make determinations
concerning the crediting and adjustment of Accounts.
     (e) Appoint such persons or firms, or otherwise act to obtain such advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Administrator shall be
entitled to rely conclusively upon, and shall be fully protected in any action
or omission taken by it in good faith reliance upon, the advice or opinion of
such firms or persons.
     8.2. Litigation. Except as may be otherwise required by law, in any action
or judicial proceeding affecting the Plan, no Participant or Beneficiary shall
be entitled to any notice or service of process, and any final judgment entered
in such action shall be binding on all persons interested in, or claiming under,
the Plan.
     8.3. Claims Procedure. The Administrator shall establish claims procedures
under the Plan consistent with the requirements of Section 503 of ERISA.

-24-



--------------------------------------------------------------------------------



 



Article 9. Amendment
     9.1. Right to Amend. The Administrator, by written instrument executed by a
duly authorized representative, shall have the right to amend the Plan, at any
time and with respect to any provisions hereof; provided, however, that no such
amendment shall materially or adversely affect the rights of any Participant
with respect to Elective Deferrals and Employer Credits already made under the
Plan as of the date of such amendment, except as permitted under Section 409A.
     9.2. Amendments to Ensure Proper Characterization of Plan. The Plan, as it
applies to Employees, is intended to be an unfunded “top-hat” plan under
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and therefore participation in
the Plan by Employees shall be limited to Employees who (i) qualify for
inclusion in a “select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA and (ii) are designated by the Company as being eligible to participate.
If the Administrator determines that a Participant no longer qualifies as being
a member of a select group of management or highly compensated employees, then
the compensation deferral elections made by such Participant in accordance with
the provisions of the Plan will continue for the remainder of the Plan Year.
However, no additional amounts shall be deferred and credited to the Account of
such individual under the Plan for any future Plan Year until such time as the
individual is again determined to be eligible to participate in the Plan and
makes a new election under the provisions of the Plan; except that all prior
amounts credited to the Account of such individual shall continue to be adjusted
for earnings or losses pursuant to the other provisions of the Plan until fully
distributed.

-25-



--------------------------------------------------------------------------------



 



Article 10. Termination
     10.1. Right of the Company to Terminate or Suspend Plan. The Company
reserves the right at any time to terminate the Plan or to suspend the operation
of the Plan for a fixed or indeterminate period of time, by action of the
Administrator. In the event of a suspension of the Plan, the Administrator shall
continue all aspects of the Plan, other than any elections to make Elective
Deferrals that have not yet become irrevocable pursuant to Section 3.1(a) and
Employer Credits, during the period of the suspension, in which event accounts
as they then exist shall continue to be credited in accordance with respect to
Article 3 and payments hereunder will continue to be made during the period of
the suspension in accordance with Articles 5 and 6.
     10.2. Allocation and Distribution. This Section 10.2 shall become operative
on a complete termination of the Plan. The provisions of this Section 10.2 shall
also become operative in the event of a partial termination of the Plan, as
determined by the Administrator, but only with respect to that portion of the
Plan attributable to the Participants to whom the partial termination is
applicable. Upon the effective date of any such event, notwithstanding any other
provisions of the Plan, no persons who were not theretofore Participants shall
be eligible to become Participants. Each Participant’s Accounts as they then
exist will be maintained, credited and paid pursuant to the provisions of this
Plan and the Participant’s elections. Notwithstanding the foregoing, the Company
may provide for the accelerated distribution of all accounts upon termination of
the Plan as a whole or with respect to any Participant or group of Participants,
but only to the extent the Company determines this to be permissible under
Section 409A.

-26-



--------------------------------------------------------------------------------



 



Article 11. Miscellaneous
     11.1. Limitation on Liability of Employer. The Employer’s sole liability
under the Plan shall be to pay benefits under the Plan as expressly set forth
herein and subject to the terms hereof. Subject to the preceding sentence,
neither the establishment or administration of the Plan, nor any modification
nor the termination or suspension of the Plan, nor the creation of any account
under the Plan, nor the payment of any benefits under the Plan, nor any other
action taken by the Employer or the Administrator with respect to the Plan shall
be construed as giving to any Participant, any Beneficiary or any other person
any legal or equitable right against the Administrator, the Employer, or any
officer or employer thereof. Without limiting the foregoing, neither the
Administrator nor the Employer in any way guarantees any Participant’s or
Beneficiary’s Account from loss or decline for any reason.
     11.2. Construction. If any provision of the Plan is held to be illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
the Plan, but the illegal or void provision shall be fully severable and the
Plan shall be construed and enforced as if said illegal or void provision had
never been inserted herein. For all purposes of the Plan, where the context
admits, the singular shall include the plural, and the plural shall include the
singular. Headings of Articles and Sections herein are inserted only for
convenience of reference and are not to be considered in the construction of the
Plan. The laws of the Commonwealth of Massachusetts shall govern, control and
determine all questions of law arising with respect to the Plan and the
interpretation and validity of its respective provisions, except where those
laws are preempted by the laws of the United States. Participation under the
Plan will not give any Participant the right to be retained in the service of
the Employer, nor shall any loss or claimed loss of present or future benefits,
whether accrued or unaccrued, constitute an element of damages in any claim
brought in connection with a Participant’s Separation from Service.
     No provision of the Plan shall be interpreted so as to give any individual
any right in any assets of the Employer which right is greater than the rights
of a general unsecured creditor of the Employer.
     11.3. Taxes. Notwithstanding any other provision of the Plan, all
distributions and withdrawals hereunder shall be subject to reduction for
applicable income tax withholding and other legally or contractually required
withholdings. To the extent amounts credited under the

-27-



--------------------------------------------------------------------------------



 



Plan are includible in “wages” for purposes of Chapter 21 of the Code, or are
otherwise includible in taxable income, prior to distribution or withdrawal the
Employer may deduct the required withholding with respect to such wages or
income from compensation currently payable to the Participant or the
Administrator may reduce the Participant’s Accounts hereunder or require the
Participant to make other arrangements satisfactory to the Administrator for the
satisfaction of the Employer’s withholding obligations. If at any time this Plan
is found to fail to meet the requirements of Section 409A, the Administrator may
distribute the amount required to be included in the Participant’s income as a
result of such failure. Any amount distributed under the immediately preceding
sentence will be charged against amounts owed to the Participant hereunder and
offset against future payments hereunder. For the avoidance of doubt, the
Participant will have no discretion, and will have no direct or indirect
election, as to whether a payment will be accelerated under this Section 11.3.
     11.4. Section 409A Transition Relief. The Company may, by action of the
Administrator, authorize changes to time and form of payment elections made
under the Plan to the extent consistent with the transition rules, and during
the transition relief period, provided under Section 409A and guidance issued
thereunder by the Internal Revenue Service.
     11.5. Spendthrift Provision. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Nothing herein shall be construed as limiting
the Employer’s right to cause its obligations hereunder to be assumed by a
successor to all or a portion of its business or assets.

-28-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer has caused the Plan to be executed and its
seal to be affixed hereto, effective as of the 1st day of January, 2008.

                         
ATTEST/WITNESS
                   
 
                        /s/ Camillo Davis       THE TJX COMPANIES, INC          
               
Print Name:
  Camillo Davis                    
 
                       
 
                       
 
          By:   /s/ Gregory R. Flores    (SEAL)    
 
                                    Print Name: Gregory R. Flores    
 
                       
 
          Date:   December 18, 2008          
 
          By:   /s/ Jeffrey G. Naylor        
 
                                    Print Name: Jeffrey G. Naylor    
 
                       
 
          Date:   December 18, 2008        

-29-



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of “Change of Control”
“Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of the Company of a nature that would
be required to be reported in response to Item 1(a) of the Current Report on
Form 8-K pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
(the “Exchange Act”) or in any other filing under the Exchange Act; provided,
however, that if the Participant or a Participant Related Party is the Person or
a member of a group constituting the Person acquiring control, a transaction
shall not be deemed to be a Change of Control as to a Participant unless the
Committee shall otherwise determine prior to such occurrence; or
     (b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute at least 1/4 of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control as to a Participant if the Participant or a Participant Related Party
is the Person or a member of a group constituting the Person acquiring such
ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than the Company’s Board of Directors and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute at least 1/4 of the Company’s
Board of Directors; or
     (d) the Company executes an agreement of acquisition, merger or
consolidation which contemplates that (i) after the effective date provided for
in such agreement, all or substantially all of the business and/or assets of the
Company shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control as to a
Participant if, immediately after such transaction, the Participant or any
Participant Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity greater than 125% of the
fair value of the equity securities of the Company owned by the Participant and
any Participant Related Party immediately prior to such transaction, expressed
as a percentage of the fair value of all equity securities of the Company

-30-



--------------------------------------------------------------------------------



 



immediately prior to such transaction (for purposes of this paragraph ownership
of equity securities shall be determined in the same manner as ownership of
Common Stock); and provided, further, that, for purposes of this paragraph (d),
if such agreement requires as a condition precedent approval by the Company’s
shareholders of the agreement or transaction, a Change of Control shall not be
deemed to have taken place unless and until such approval is secured (but upon
any such approval, a Change of Control shall be deemed to have occurred on the
date of execution of such agreement).
In addition, for purposes of this Exhibit A the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of the Company
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989) has the right to acquire (whether such right
is exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
A “Participant Related Party” shall mean, with respect to a Participant, any
affiliate or associate of the Participant other than the Company or a Subsidiary
of the Company. The terms “affiliate” and “associate” shall have the meanings
ascribed thereto in Rule 12b-2 under the Exchange Act (the term “registrant” in
the definition of “associate” meaning, in this case, the Company).
     “Subsidiary” shall mean any corporation or other entity (other than the
Company) in an unbroken chain beginning with the Company if each of the entities
(other than the last entity in

-31-



--------------------------------------------------------------------------------



 



the unbroken chain) owns stock or other interests possessing 50% or more of the
total combined voting power of all classes of stock or other interests in one of
the other corporations or other entities in the chain.
     “Committee” shall mean the Executive Compensation Committee of the Board of
Directors of the Company.
     “Company” shall mean The TJX Companies, Inc.
     Initially capitalized terms not defined above shall have the meanings
assigned to those terms in Article I of the Plan.

-32-